            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                JOHN L. BARBER, SB# 160317
            2     E-Mail: John.Barber@lewisbrisbois.com
                RACHEL J. LEE, SB# 225263
            3     E-Mail: Rachel.Lee@lewisbrisbois.com
                MADONNA L. DEVLING, SB# 163419
            4     E-Mail: Madonna.Devling@lewisbrisbois.com
                650 Town Center Drive, Suite 1400
            5   Costa Mesa, California 92626                                                          JS-6
                Telephone: 714.545.9200
            6   Facsimile: 714.850.1030

            7 Attorneys for Defendants, FRANKFURT-
              SHORT-BRUZA ASSOCIATES, P.C. dba
            8 FRANKFURT-SHORT-BRUZA ASSOCIATES,
              INC., PHILIP McNAYR, STEVE SHRUM,
            9 MARK E. TIMBROOK
           10
                                                 UNITED STATES DISTRICT COURT
           11
                                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           12
                GUILLERMO A. CHAVARRIA, an individual,                    CASE NO. 2:19-cv-00379 JFW (JCx)
           13
                                   Plaintiff,                             ORDER RE: STIPULATION TO
           14                                                             DISMISS COMPLAINT WITH
                          vs.                                             PREJUDICE
           15
              FRANKFURT-SHORT-BRUZA ASSOCIATES,
           16 P.C. dba FRANKFURT-SHORT BRUZA
              ASSOCIATES, INC., a corporation, PHILIP
           17 McNAYR, STEVE SHRUM, MARK E.
              TIMBROOK,
           18                                                             Complaint filed December 7, 2018
                                   Defendants.
           19
           20
                         IT IS HEREBY ORDERED, pursuant to the Stipulation filed concurrently herewith by
           21
                and between all parties to this action, through their designated counsel, that the original Complaint
           22
                and all claims therein, filed by Plaintiff GUILLERMO A. CHAVARRIA against Defendants
           23
                FRANKFURT-SHORT-BRUZA ASSOCIATES, P.C. dba FRANKFURT-SHORT BRUZA
           24
                ASSOCIATES, INC., PHILIP McNAYR, STEVE SHRUM, MARK E. TIMBROOK, and DOES
           25
                1-25, be and hereby is dismissed in its entirety with prejudice.
           26
                         IT IS SO ORDERED.
           27
                DATED: July 30, 2019                     __________________________________________
LEWI       28                                             Honorable John F. Walter, U.S. District Court Judge
S               4821-3692-5596.1
BRISBOI
S                                   ORDER RE: STIPULATION TO DISMISS COMPLAINT WITH PREJUDICE
BISGAARD
